                                   1

                                   2

                                   3

                                   4                           UNITED STATES DISTRICT COURT
                                   5
                                                              NORTHERN DISTRICT OF CALIFORNIA
                                   6

                                   7   RICKEY LOUIS ALFORD,                    ORDER TO SHOW CAUSE
                                                                               REGARDING CONTEMPLATED
                                   8             Plaintiff,                    DISMISSAL

                                   9        v.
                                                                               Case No. 18-cv-06348-JST (PR)
                                  10   DANIEL C. HOHLER,
                                  11             Defendant.

                                  12
Northern District of California




                                       RICKEY LOUIS ALFORD,
 United States District Court




                                  13             Plaintiff,
                                  14        v.                                 Case No. 18-cv-06349-JST (PR)
                                  15
                                       MOLLY C. DWYER,
                                  16             Defendant.
                                  17
                                       RICKEY LOUIS ALFORD,
                                  18
                                                 Plaintiff,
                                  19
                                            v.
                                  20                                           Case No. 18-cv-6383-JST (PR)
                                       UNITED STATES COURT OF APPEALS,
                                  21
                                                 Defendant.
                                  22

                                  23   RICKEY LOUIS ALFORD,
                                                 Plaintiff,
                                  24
                                            v.                                 Case No. 18-cv-6396-JST (PR)
                                  25

                                  26   ALKA SAGAR,
                                                 Defendant.
                                  27

                                  28
                                   1          Plaintiff, a state prisoner and frequent litigant in this Court, filed the above-referenced pro

                                   2   se civil rights complaints pursuant to 42 U.S.C. § 1983. Plaintiff seeks to proceed in forma

                                   3   pauperis pursuant to 28 U.S.C. § 1915. The matters are now before the Court for consideration of

                                   4   plaintiff’s in forma pauperis applications.

                                   5          A prisoner may not bring a civil action in forma pauperis under 28 U.S.C. § 1915 “if the

                                   6   prisoner has, on 3 or more prior occasions, while incarcerated or detained in any facility, brought

                                   7   an action or appeal in a court of the United States that was dismissed on the grounds that it is

                                   8   frivolous, malicious, or fails to state a claim upon which relief may be granted, unless the prisoner

                                   9   is under imminent danger of serious physical injury.” 28 U.S.C. § 1915(g). Section 1915(g)

                                  10   requires that this court consider prisoner actions dismissed before, as well as after, the statute’s

                                  11   1996 enactment. Tierney v. Kupers, 128 F.3d 1310, 1311-12 (9th Cir. 1997).

                                  12          For purposes of a dismissal that may be counted under § 1915(g), the phrase “fails to state
Northern District of California
 United States District Court




                                  13   a claim on which relief may be granted” parallels the language of Federal Rule of Civil Procedure

                                  14   12(b)(6) and carries the same interpretation, the word “frivolous” refers to a case that is “‘of little

                                  15   weight or importance: having no basis in law or fact,’” and the word “malicious” refers to a case

                                  16   “filed with the ‘intention or desire to harm another.’” Andrews v. King, 398 F.3d 1113, 1121 (9th

                                  17   Cir. 2005) (citation omitted). Only cases within one of these three categories can be counted as

                                  18   strikes for § 1915(g) purposes, so the mere fact that plaintiff has filed many cases in the federal

                                  19   courts in California alone does not warrant dismissal under § 1915(g). See id. Rather, dismissal

                                  20   of an action under § 1915(g) should only occur when, “after careful evaluation of the order

                                  21   dismissing an [earlier] action, and other relevant information, the district court determines that the

                                  22   action was dismissed because it was frivolous, malicious or failed to state a claim.” Id.

                                  23          Andrews requires that the prisoner be given notice of the potential applicability of

                                  24   § 1915(g), by either the district court or the defendants, but also requires the prisoner to bear the

                                  25   ultimate burden of persuasion that § 1915(g) does not bar pauper status for him. Id. at 1120.

                                  26   Andrews implicitly allows the court to sua sponte raise the § 1915(g) problem, but requires the

                                  27   court to notify the prisoner of the earlier dismissals it considers to support a § 1915(g) dismissal

                                  28   and allow the prisoner an opportunity to be heard on the matter before dismissing the action. See
                                                                                          2
                                   1   id. A dismissal under § 1915(g) means that a prisoner cannot proceed with his action as a pauper

                                   2   under § 1915(g), but he still may pursue his claims if he pays the full filing fee at the outset of the

                                   3   action.

                                   4             A review of the dismissal orders in plaintiff’s prior prisoner actions reveal that he has had

                                   5   at least three such cases dismissed on the grounds that they were frivolous, malicious, or failed to

                                   6   state a claim upon which relief may be granted. The qualifying cases include: (1) Alford Morris-

                                   7   Day v. Obama, No. 18-cv-2706 BAS-WVG (S.D. Cal. Dec. 3, 2018) (dismissed as frivolous);

                                   8   (2) Alford v. Evans, No. C 06-4314 JF (PR) (N.D. Cal. June 28, 2007) (dismissed for failure to

                                   9   state a claim); (3) Day v. Jones, C, 96-cv-3277 KMM (S.D. Fla. Dec. 18, 1996) (dismissed as

                                  10   frivolous); (4) Day v. Gomez, No. C. 96-cv-2734 WDF (S.D. Fla. Dec. 31, 1996) (dismissed as

                                  11   frivolous); and (5) Day v. Feinstein, C 96-1796 FMS (N.D. Cal. May 24, 1996) (dismissed as

                                  12   frivolous).1
Northern District of California
 United States District Court




                                  13             In light of these dismissals, and because it does not appear that plaintiff was under

                                  14   imminent danger of serious physical injury when he filed the instant actions, plaintiff is

                                  15   ORDERED TO SHOW CAUSE in writing within thirty (30) days of this order, why in forma

                                  16   pauperis should not be denied and these four actions should not be dismissed pursuant to 28

                                  17   U.S.C. § 1915(g). In the alternative to showing cause why the actions should not be dismissed,

                                  18   plaintiff may avoid dismissal by paying the full $400.00 filing fee by the same deadline.2

                                  19             IT IS SO ORDERED.

                                  20   Dated: January 16, 2019
                                                                                          ______________________________________
                                  21
                                                                                                        JON S. TIGAR
                                  22                                                              United States District Judge

                                  23

                                  24

                                  25

                                  26
                                  27   1
                                         Plaintiff at times goes by the name “Morris Day.” See Case No. 18-6396 JST (PR) at ECF No.
                                  28   1.
                                       2
                                         A $400.00 filing fee must be paid in each separate action that plaintiff wishes to pursue.
                                                                                        3
